A. J. WALKER, C. J.
The second section of the ordinance of the convention adopted 21st September, 1865, (Revised Code, p. 58,) excludes from the computation of time requisite to complete the bar of the statute of limitations and non-claim, a specified period. This has no application to the law prescribing the term of the court to which an endorsee is required to sue the maker in order to hold the endorser liable. This latter law is neither a statute of limitation or non-claim. The court erred in the charge given.
Reversed and remanded.